Citation Nr: 1529351	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO. 13-18 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a higher initial rating for ischemic heart disease, related to herbicide exposure, in excess of 30 percent, prior to April 26, 1996; and in excess of 60 percent, prior to July 23, 2010. 

2. Entitlement to an earlier effective date, prior to March 30, 1990, for the grant of service connection for ischemic heart disease, related to herbicide exposure. 

3. Entitlement to a higher initial (compensable) rating for a coronary artery bypass graph (CABG) scar. 

4. Entitlement to an earlier effective date, prior to March 30, 1990, for the grant of service connection for a CABG scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge, via videoconferencing (Videoconference hearing). 

The issue of a higher initial (compensable) rating for a CABG scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, for the initial rating period from March 30, 1990 to prior to July 23, 2010, the Veteran's ischemic heart disease was manifested by symptomatology more nearly approximating residuals of acute illnesses that precluded anything more than sedentary employment. 

2. The Veteran was discharged from service in April 1973. 

3. The Veteran filed his initial claim for entitlement to service connection for a heart disorder, related to in-service herbicide exposure, on March 30, 1990.

4. The claim for entitlement to service connection for a CABG scar arises from the claim for service connection for a heart disorder, related to in-service herbicide exposure, that was filed on March 30, 1990. 


CONCLUSIONS OF LAW

1. For the initial rating period from March 30, 1990 to July 23, 2010, the criteria for an initial rating of 100 percent for ischemic heart disease, related to herbicide exposure, were approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7005 (1997).

2. The criteria for an earlier effective date, prior to March 30, 1990, for the grant of service connection for ischemic heart disease, related to herbicide exposure, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114., 3.400, 3.816 (2014).

3. The criteria for an earlier effective date, prior to March 30, 1990, for the grant of service connection for a coronary artery bypass scar have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114., 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). As this decision grants a maximum 100 percent initial rating for ischemic heart disease for the entire applicable period, the Veteran's claim for a higher initial rating is fully granted, and the Board does not need to discuss the duties to notify and assist regarding that issue. 

The Veteran's claim of service connection for heart disease was received on March 30, 1990. After the claims were received, the RO advised the claimant by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. In claims for earlier effective dates arising from initial grants of service connection, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's VA treatment records and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The provision of such examinations is irrelevant to the Veteran's claims for earlier effective dates. 

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). Moreover, given that the present decision grants the highest possible evaluation for the entirety of the period encompassing the Veteran's heart disorder claim, no prejudice injures to the Veteran from any notice or assistance violation. 

Higher Initial Rating 

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2014).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's ischemic heart disease has been rated under Diagnostic Code 7005. 38 C.F.R. § 4.104 (1997, 2014). 

As noted, the Veteran's claim was received on March 30, 1990. At that time and prior to January 12, 1998, the rating criteria for Diagnostic Code 7005 stated that a 100 percent rating was assigned during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc. A 100 percent rating was also assigned after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded. A 60 percent rating was assigned following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, with more than light manual labor not feasible. 38 C.F.R. 
§ 4.104 (1997).

In the April 2011 rating decision from which this appeal arises, the RO granted a 100 percent rating for the Veteran's ischemic heart disease for the period from July 23, 2010. As this is the maximum rating allowed under VA regulations, the Board need not consider the issue of an even higher initial rating for that period. 

Regarding the period prior to July 23, 2010, private treatment records indicate that the Veteran was initially treated for ischemic heart disease, specifically coronary artery disease requiring immediate catheterization, in November 1988. The Veteran stopped working after the catheterization. In February 1989, the Veteran underwent CABG surgery. It was then noted that the Veteran had experienced a "rapid advancement of" heart disease since late 1988. 

In a February 1990 Social Security Administration (SSA) decision, a SSA administrative law judge found that the Veteran was disabled due to his heart disability. In that decision, the judge indicated that the Veteran was precluded from activities involving prolonged walking, standing, or sitting, or lifting more than five pounds. The SSA also found that the Veteran had not engaged in substantial gainful activity since November 1988, a finding that is corroborated by other evidence of record. 

The Veteran experienced acute illnesses from coronary occlusion in 1988 and 1989, requiring surgical procedures. The record of evidence indicates that the Veteran has been unable to perform any activities more strenuous than those required for sedentary employment due to residuals from these acute illnesses since their onsets. 

Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits. Many of the calculations made by SSA are similar to VA's, in particular its record development. Voerth v. West, 13 Vet.App. 117, 121 (1999); Hayes v. Brown, 9 Vet.App. 67, 74 (1996). The Court has held that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment. Martin v. Brown, 4 Vet.App. 134, 140 (1993). 

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Although the Veteran's subjectively-reported symptoms for the period have varied, they have done so only minimally and it has never been found or intimated that the Veteran has been able to perform anything more than sedentary employment. Thus, the findings of the SSA place the evidence in balance and the maximum schedular evaluation will be granted for the entirety of the appellate period. Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

For the initial rating period from March 1990 to July 23, 2010, the Veteran's heart disability more nearly approximated that required for a 100 percent rating under Diagnostic Code 7005 under the rating criteria in effect prior to January 12, 1988. Id. As rating the disorder under the criteria in effect from January 12, 1988 would not result in an higher rating, the Board need not consider the application of those criteria. 38 C.F.R. § 4.7. As the Board is granting the maximum rating allowed under VA regulations for the Veteran's heart disability for the applicable period, the Board need not consider whether a higher rating might be granted on an extraschedular basis.

Earlier Effective Dates

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

However, retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law. 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a). To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. These provisions apply to original and reopened claims, as well as claims for increase. Id; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Veterans Administration. See 38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

A Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease. Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which in this case is August 31, 2010. See 38 C.F.R. 
§ 3.816(c)(1)-(3). If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the date such claim was received by VA or the date the disability arose, whichever is later. If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. 
§§ 3.114 and 3.400. See 38 C.F.R. § 3.816(c) (2014).

On March 30, 1990, the Veteran filed a claim for service connection for coronary artery disease, related to in-service herbicide exposure. In a December 1990 rating decision, the RO denied that claim. On April 26, 1996, the Veteran filed an application to reopen his claim of service connection for a heart disorder, claimed as coronary artery bypass with unstable angina, secondary to his service-connected left knee disability. In an April 2003 rating decision, the RO granted service connection for the disorder as claimed by the Veteran, and assigned a 30 percent disability rating, effective April 26, 1996. In May 2010, the Veteran filed a claim for an earlier effective date for the grant of service connection for his service-connected heart disability as a Nehmer class veteran. 

Based on VA regulations and the rulings in the Nehmer cases, in an April 2011 rating decision, the RO granted service connection for both ischemic heart disease, related to herbicide exposure, and a CABG scar as a residual of the ischemic heart disease. The RO made the grants of service connection for both disorders effective March 30, 1990, the date of the Veteran's initial claim for service connection for a heart disorder, related to herbicide exposure. 

The applicable regulatory provisions do not provide a basis for effective dates, prior to March 30, 1990, for the grants of service connection for either ischemic heart disease or the residual CABG scar. The Veteran is a Nehmer class veteran, having filed a claim for service connection for a heart disorder, related to herbicide exposure, between May 3, 1989 and August 31, 2010. As the claim for service connection for a heart disorder was received more than one year after the Veteran's April 1973 discharge from service, the date of the filing of the claim, specifically March 30, 1990, is the earliest possible effective date for the grant of service connection for either ischemic heart disease or the residual CABG scar. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.114., 3.400, 3.816.

For the reasons stated above, the Veteran's claims for earlier effective dates, prior to March 30, 1990, for the grants of service connection for ischemic heart disease and a coronary bypass scar are denied. 38 C.F.R. § 3.400(b)(2)(i) .


ORDER

Effective March 30, 1990, an initial rating of 100 percent for ischemic heart disease is granted. 

An earlier effective date, prior to March 30, 1990, for the grant of service connection for ischemic heart disease, related to herbicide exposure, is denied. 

An earlier effective date, prior to March 30, 1990, for the grant of service connection for a coronary artery bypass scar is denied. 


REMAND

An examination should be performed to determine the severity of the coronary artery bypass scar and any residuals related to the Veteran's 1979 coronary artery bypass surgery not currently service connected, such as loose metal suture wires. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of the service-connected coronary artery bypass scar. The examiner should note any functional impairment caused by the Veteran's service-connected scar, including a full description of the effects of his disabilities upon his ordinary activities, if any.

In performing the examination, the examiner should determine if there are any residuals related to the Veteran's 1989 coronary artery bypass surgery other than the scar and those specifically related to the heart. The examiner should note the Veteran's lay statements, suggesting that metal suture wires, utilized in that surgery, have loosened and are currently causing him physical pain. The examiner should perform testing to verify the Veteran's accounts, to include the performance of X-rays, if necessary. If the examiner notes the loose wires reported by the Veteran, the examiner should comment on their possible effects on the Veteran, to include any muscle injuries they might be causing. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed.

2. After providing any further necessary development, readjudicate the issue of a higher initial rating for a coronary bypass scar and any other currently non-service connected residuals of the 1979 coronary bypass surgery. If any residuals other than the scar are found, the rater should consider rating under other applicable diagnostic codes, such as those used in evaluating muscle injuries. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


